DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted February 3, 2021, has been received.  The amendment of claims 1 and 12; cancellation of claims 11 and 13-19, is acknowledged.
Allowable Subject Matter
Claims 1-10, 12, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a printing module with a plurality of printheads, transport belt, a positive pressure plenum system, a positive air flow sensor, a vacuum air flow sensor, and a controller.  The cited art, U.S. Patent Pub. 2010/0302331 (“Bober”) in view of U.S. Patent No. 6,394,596 (“Wotton”) or U.S. Patent Pub. 2010/0302331 (“Bober”) in view of U.S. Patent Pub. 2014/0267523 (“Hermann”), and cited art, U.S. Patent Pub. 2014/0245950 (“Seccombe”) discloses a similar printing module having a plurality of printheads, a transport belt below the plurality of printheads, wherein the transport belt comprises a plurality of vacuum openings, and a positive pressure plenum system. However, the cited art does not appear to explicitly disclose or suggest that system further controlling a positive air flow sensor, a vacuum air flow sensor, and a controller controlling an amount of positive air flow and vacuum air flow; or a plurality of ridges comprising a hollow tunnel inside of the plurality of ridges. Thus, the cited art does not provide the specific structure of the plurality of ridges.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853